Citation Nr: 1712031	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  05-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left arm disability, to include carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Army from February 1984 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2008; a transcript of the hearing is in the claims file.  In January 2009 and August 2010, the Board remanded the case to the RO for additional development.

The Board also notes that two additional issues are on appeal:  entitlement to service connection for a bilateral eye disability and entitlement to a rating higher than 10 percent for gastroesophageal reflux disease (GERD).  The Veteran provided testimony concerning those two issues in a February 2017 travel Board hearing before a different VLJ, who will render a separate decision on those matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

In August 2010, the Board remanded this case to the RO in order to obtain records that were identified by a March 2009 VA examiner, and to have the March 2009 examiner, or other appropriate examiner, provide an addendum opinion on the likely etiology of any left arm disability, to include carpal tunnel syndrome.  The Board deems the resulting June 2011 unfavorable medical examination and opinion to be inadequate to decide the claim, for the following reasons.

In furnishing an unfavorable opinion in March 2009, the examiner reasoned that "the veteran has carried out active work following military service as a mechanic."  In a June 2011 addendum opinion, provided after initially examining the Veteran in April 2011without the benefit of the claims file, a different examiner noted that there were no complaints of any left upper extremity problems during service or any injuries to the left arm or wrist.  He concluded that the Veteran's "impingement syndrome of the left shoulder and left carpal tunnel syndrome are conditions which have been incurred over time through chronic wear and tear."  The examiner opined that there was no evidence that either of these conditions developed during military service, and that it was less likely as not that the Veteran's conditions at issue were service related.  The Board observes that neither examiner appears to have taken into account certain significant facts.

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) lists his primary military occupational specialty as a light weight vehicle mechanic for 19 years 7 months.  He was discharged in February 2004.  The Veteran was initially diagnosed with carpal tunnel syndrome in August 2006, after working as a mechanic for just two and a half years following active duty.  In other words, nearly 90 percent of the Veteran's time as a mechanic prior to his diagnosis was spent in military service.  The 2009 and 2011 examiners appear to attribute the Veteran's carpal tunnel diagnosis to chronic wear and tear incurred during that short period as a mechanic after leaving service, but do not explain or otherwise account for how the Veteran's extensive time in the military performing a similar, if not the same, occupation did not cause or contribute to his disability.  Additionally, the Veteran claims that the symptoms associated with his left arm disability began years before he left the military, and indeed on his pre-discharge Veteran's Application for Compensation and/or Pension (VA Form 21-526) received in November 2003, the Veteran claimed chronic left arm stiffness and pain beginning in 1999.  It is not apparent in the June 2011 VA opinion that the examiner considered the nature and timing of this evidence.

For the foregoing reasons, the Board finds the June 2011 examiner's opinion to be inadequate, and that another medical examination with accompanying opinion is necessary to address the nature and etiology of the Veteran's left arm disability, including whether his lengthy time as a mechanic in the military resulted in a diagnosis of left arm carpal tunnel syndrome.

Moreover, prior to a new VA examination, the RO should associate any outstanding VA treatment records with the claims file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file updated VA clinical records of any evaluations and treatment of the Veteran in relation to his left arm that is not already in the file.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.

2.  After associating updated VA records with the claims file, the AOJ should arrange to have the Veteran scheduled for a VA examination with an appropriately qualified examiner to determine the nature and etiology of all left arm disabilities, to include carpal tunnel syndrome.  The claims file should be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  The examiner is requested to identify each left arm disability present since service, and in regard to each diagnosis, furnish an opinion as to whether the disability is at least as likely as not (a 50 percent or greater probability) caused by, related to, or aggravated by the Veteran's period of service from February 1984 to February 2004.

The opinion should include a complete rationale and the examiner should consider, and comment upon as necessary, the effect the Veteran's work as a mechanic, both in service and after retirement from the military, had on any current left arm disability, to include carpal tunnel syndrome.  The opinion should also consider the Veteran's own lay statements relative to ongoing left arm symptoms from the time of service (e.g., his November 2003 VA disability claim, asserting symptoms began in 1999).  The examiner is directed to cite to supporting factual data/medical literature, as deemed appropriate in providing the complete rationale.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner should indicate whether the need to speculate is caused by a deficiency in the state of the general medical knowledge (i.e., no one could respond given the medical science and known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the foregoing actions, the AOJ should readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




